PER CURIAM.
The Agency For Persons With Disabilities (“APD”) filed an Emergency Petition for a Writ of Prohibition or Certiorari restraining the circuit court from ordering that the Agency For Persons With Disabilities through Evelyn Alvarez, Orlando Garcia, and Joseph Perry, appear in the circuit court and produce documents of the APD. Prohibition is granted.
The trial court issued a Subpoena Duces Tecum on June 22, 2005, requiring Evelyn Alvarez, Orlando Garcia, and Joseph Perry, officers of ADP, a state agency, to appear before the trial court and to produce all records and reports of the APD concerning F.G., in reference to his status with Medwaiver and services rendered or why F.G. is not receiving such services. The determination of which persons with disabilities are eligible for the Medicaid Waiver Program and the criteria for such determination lies with APD. See §§ 408.301, 408.302, 409.919, Fla. Stat. (2004); Fla. Admin. Code R. 59G-8.200.
The trial court lacks constitutional or statutory authority to subpoena duces te-cum Evelyn Alvarez, Orlando Garcia, or Joseph Perry, officers of state government, concerning a matter that is within their executive authority. Florida Senate v. Florida Pub. Employees Council 79, AFSCME, 784 So.2d 404 (Fla.2001); Department of Children & Family Servs. v. I.C., 742 So.2d 401 (Fla. 4th DCA 1999). The trial court is hereby prohibited from requiring the appearance of Evelyn Alvarez, Orlando Garcia, and Joseph Perry, to testify and/or produce any and all records and reports concerning F.G. in reference to his Medwaiver status and services rendered.
Prohibition granted.